67 S.W.3d 191 (2001)
William S. WORTHINGTON, Appellant,
v.
The STATE of Texas.
Nos. 0558-01, 0559-01.
Court of Criminal Appeals of Texas.
September 12, 2001.
Shawna L. Reagin, Houston, for appellant.
Jeffrey L. Van Horn, Asst. State's Atty., Matthew Paul, State's Atty., Austin, for the State.

OPINION
The opinion of the Court was delivered PER CURIAM.
A jury convicted Appellant of murder and assessed his punishment at forty years. The trial court later revoked Appellant's *192 probation for burglary and assessed punishment at ten years, cumulated with the murder sentence. The Court of Appeals held that the cumulation order was improper under Article 42.08(a), V.A.C.C.P., due to the order of the convictions. It modified the cumulation order and affirmed the conviction as reformed. Worthington v. State, 38 S.W.3d 815 (Tex. App.-Houston [14th Dist.] 2001).
The State filed a petition for discretionary review, contending that the Court of Appeals erred by holding that the trial court's cumulation order was improper. At the time the Court of Appeals handed down its opinion, it did not have the benefit of this Court's decision in Pettigrew v. State, 48 S.W.3d. 769 (Tex.Crim.App., 2001).
Accordingly, we grant the State's petition for discretionary review, vacate the Court of Appeals' judgment, and remand this cause to that court in light of Pettigrew.